                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

SYTAIRA GREEN,

              Plaintiff,                                  CASE NO. 17-13528

                                                          HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/


     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING
             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Sytaira Green brings this action pursuant to 42 U.S.C. § 405 (g),

challenging the final decision of the Commissioner denying her claim for disability

benefits. The case was referred to Magistrate Judge Stephanie Dawkins Davis pursuant

to 28 U.S.C. § 636(b)(1)(B) to review the final decision.

       The parties filed cross-motions for summary judgment. In a Report and

Recommendation (“R&R”) dated January 31, 2019, Magistrate Judge Davis

recommended that Defendant’s motion be granted and Plaintiff’s motion be denied. In

her R&R, the Magistrate Judge informed the parties that objections to the R&R needed

to be filed within 14 days of service and that a party’s failure to file objections would

waive any further right of appeal. (ECF No. 12 at Page 19).

       Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.
         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s Motion for

Summary Judgment, and the findings of the Commissioner are AFFIRMED.


         IT IS SO ORDERED.


Date: March 8, 2019                                                 s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 8, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
